Title: From John Adams to William Gordon, 8 April 1777
From: Adams, John
To: Gordon, William


     
      Dear Sir
      Philadelphia April 8. 1777 Tuesday
     
     I had your Favour of 27 March by this Days Post. That this Country will go Safely through this Revolution, I am well convinced, but We have severe Conflicts to endure yet, and I hope shall be prepared for them. Indeed there is one Enemy, which to me is more formidable, than Famine, Pestilence and the sword, I mean the Corruption which is prevalent in so many American Hearts, a Depravity that is more inconsistent with our Republican Governments, than Light is with Darkness. If We can once give Energy enough to our Governments, and Discipline enough to our Armies to overcome this base Principle of Selfishness, to make the People feel themselves Citizens and soldiers, feel themselves the Children of the Commonwealth, and love and revere their Mother so much, as to make their Happiness consist in her service I shall think We have a Prospect of Tryumph indeed.
     Your Design, sir of collecting Materials for an History of the Rise, Progress and Issue of the American Revolution, is liberal and generous, and as you will find it a laborious Undertaking, you ought to be encouraged and assisted in it. I should be very willing to contribute any Thing in my Power, towards So usefull a Work. But I must frankly tell you there is very little in my Power. So far from making Collections myself I have very often destroyed, the Papers in my Power, and my own Minutes of Events and their Causes. We are hurried away in such a Kind of Delirium arising from the Multiplicity of Affairs, and the Disorder in which they rise in Review before Us that I confess myself unable even to recollect the Circumstances of any Transaction with sufficient Precision to assist an Historian. There are Materials however in Possession of the Secretary of State, and others in the War Office, which will be preserved. The Mass Bay however was the first Theatre and your History should begin at least from the Year 1761.
     Your Correspondent, whoever he is, has a Talent at Panegyrick enough to turn an Head that has much less Vanity in it, than mine. Sometimes however the Extravagance of Flattery is an Antidote to its Poison. I shall not however be made to tremble to think of the Expectations that will be formed from me, by such wild Praises. No such Attributes belong to me: and I am under no concern about answering to what may be justly expected of me. Alass! Who is equal to these Things?
     The Affair of the Treasury of H.C. is a delicate Business, and as I have no particular Connection with it, I believe it will be most prudent for me to mind my own Business, and give myself no Trouble about that.
     Mr. Hastings’s Petition will be attended to, I believe, and hope, and his allowance made more adequate to his Merit and services.
     I hear a Committee is come to the Jersies, to know how many Troops are to be posted in our State. I hope, our State will not think of detaining any of them. For the Lands sake let Us have an Army this Year to oppose an Army, that the Campaign may be neither so disastrous, or so disgracefull as the last.
     I should be glad to hear from you as often as your Leisure will Admit, and I am with Respect yours &c.
    